Name: Decision No 2/98 of the Association Council between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part of 10 November 1998 adopting the terms and conditions for the participation of the Czech Republic in a Community programme in the field of culture
 Type: Decision
 Subject Matter: culture and religion;  cooperation policy;  European construction;  Europe
 Date Published: 1998-11-21

 Avis juridique important|21998D1121(03)Decision No 2/98 of the Association Council between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part of 10 November 1998 adopting the terms and conditions for the participation of the Czech Republic in a Community programme in the field of culture Official Journal L 313 , 21/11/1998 P. 0022 - 0024DECISION No 2/98 OF THE ASSOCIATION COUNCIL between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part of 10 November 1998 adopting the terms and conditions for the participation of the Czech Republic in a Community programme in the field of culture (98/656/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part (1),Having regard to the Additional Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part (2), concerning the Czech Republic's participation in Community programmes, and in particular Articles 1 and 2 thereof,Whereas, according to Article 1 of the said Additional Protocol, the Czech Republic may participate in Community framework programmes, specific programmes, projects or other Community actions notably in the field of culture;Whereas, according to Article 2 of the said Additional Protocol, the terms and conditions for the participation of the Czech Republic in the activities referred to in Article 1 are to be decided by the Association Council,HAS DECIDED AS FOLLOWS:Article 1 The Czech Republic shall participate in the European Community programme Raphael according to the terms and conditions set out in Annexes I and II which shall form an integral part of this Decision.Article 2 This Decision shall apply for the duration of the programme.Article 3 This Decision shall enter into force on the first day of the month following the day of its adoption.Done at Brussels, 10 November 1998.For the Association CouncilThe PresidentJ. KAVAN(1) OJ L 360, 31. 12. 1994, p. 2.(2) OJ L 317, 30. 12. 1995, p. 44.ANNEX I TERMS AND CONDITIONS FOR THE PARTICIPATION OF THE CZECH REPUBLIC IN THE PROGRAMME RAPHAEL 1. The Czech Republic will participate in all activities of the programme Raphael (hereinafter called 'the programme`) in conformity, unless otherwise provided in this Decision, with the objectives, criteria, procedures and times laid down in Decision No 2228/97/EC of the European Parliament and of the Council of 13 October 1997 establishing a Community action programme in the field of cultural heritage (1) (hereinafter called 'Raphael`).2. The terms and conditions for the submission, assessment and selection of applications related to eligible institutions, organisations and individuals of the Czech Republic shall be the same as those applicable to eligible institutions, organisations and individuals of the Community.3. To ensure the Community dimension of the programme, transnational projects and activities proposed by the Czech Republic will be required to include a minimum number of partners from the Member States of the Community. This minimum number will be decided in the framework of the implementation of the programme, taking into account the nature of the various activities, the number of partners in a given project and the number of countries participating in the programme.4. The Czech Republic will pay each year a contribution to the general budget of the European Communities to cover the costs resulting from its participation in the programme (see Annex II). The Association Committee is entitled to adapt this contribution whenever necessary.5. The Member States of the Community and the Czech Republic will make every effort, within the framework of the existing provisions, to facilitate the free movement and residence of all eligible persons to the programme moving between the Czech Republic and the Member States of the Community for the purpose of participating in activities covered by the Decision.6. Without prejudice to the responsibilities of the Commission and the Court of Auditors of the European Communities in relation to the monitoring and evaluation of the programme pursuant to the Decision concerning Raphael (Article 10), the participation of the Czech Republic in the programme will be continuously monitored on a partnership basis involving the Czech Republic and the Commission of the European Communities. The Czech Republic will submit the necessary reports to the Commission and take part in other specific activities set out by the Community in that context.7. Without prejudice to the procedures referred to in Article 7 of the Decision on Raphael, the Czech Republic will be invited to any coordination meetings on questions concerning the implementation of this Decision prior to the regular meetings of the programme committee. The Commission will inform the Czech Republic about the results of such regular meetings.8. The language to be used as regards the application process, contracts, reports to be submitted and other administrative arrangements for the programme will be one of the official languages of the Community.(1) OJ L 305, 8. 11. 1997, p. 31.ANNEX II FINANCIAL CONTRIBUTION OF THE CZECH REPUBLIC TO RAPHAEL 1. The financial contribution of the Czech Republic will cover:- financial support from the programme to the Czech Republic participants,- supplementary costs of an administrative nature related to the management of the programme by the Commission stemminng from the Czech Republic's participation.2. For every financial year, the aggregated amount of subsidies or any other financial support received from the programme by the Czech Republic beneficiaries will not exceed the contribution paid by the Czech Republic, after deduction of the supplementary costs of an administrative nature.Should the contribution paid by the Czech Republic to the general budget of the European Communities, after deduction of supplementary costs of an administrative nature, be higher than the aggregated amount of subsidies or other financial support received by the Czech Republic beneficiaries from the programme, the Commission will transfer the balance to the next budgetary exercise, and it will be deducted from the following year's contribution. Should such a balance be left when the programme comes to an end, the corresponding amount will be reimbursed to the Czech Republic.3. RaphaelThe Czech Republic's annual contribution will be of ECU 166 441 per year from 1998. From this sum, an amount of ECU 11 651 per year will cover supplementary costs of an administrative nature related to the management of the programme by the Commission stemming from the Czech Republic's participation.4. The financial regulations applicable to the general budget of the Community will apply, notably to the management of the contribution of the Czech Republic.Upon entry into force of this Decision and at the beginning of each following year, the Commission wil send to the Czech Republic a call for funds corresponding to its contribution to the costs under this Decision.The contribution will be expressed in ecus and paid into an ecu bank account of the Commission.The Czech Republic will pay its contribution to the annual costs under this Decision according to the call for funds and at the latest three months after the call for funds is sent. Any delay in the payment of the contribution shall give rise to the payment of interest by the Czech Republic on the outstanding amount from the due date. The interest rate corresponds to the rate applied by the European Monetary Cooperation Fund, for the month of the due date, for its operations in ecus, increased by 1,5 %.5. The Czech Republic will pay the supplementary costs of an administrative nature referred to in paragraphs 3 and 4 from its national budget.6. The Czech Republic shall pay the remaining cost of its participation as follows:6.1. RaphaelIn 1998, 1999 and 2000, respectively ECU 74 790 per year from its national budget and ECU 80 000 per year from its PHARE allocation.6.2. The PHARE contribution is subject to regular PHARE programming procedures.